DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 10/09/2018 (FRANCE 18/59364).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minaburo et al. (“LPWAN Static Context Header Compression (SCHC) and fragmentation for IPv6 and UDP”; Ipwan Working Group; No. 15; pp. 1-69; June 29, 2018; hereinafter NPL).
Regarding claim 1, NPL discloses “a method for communication between first and second nodes in a network using a frame transmission protocol,” as [(Sec. 1), fragmentation protocol] “each frame in accordance with said protocol, referred to as a protocol frame,” [(Sec. 6), L2 frames] “comprising a payload intended to transport useful data,” [(Sec. 6.3), For example, it can be either included in a Layer 2 header or sent in the first byte of the L2 payload] “each payload having a size that may vary from one protocol frame to another protocol frame,” [(Sec. 7.5), the fragment payload sizes] “wherein the method comprises steps executed by the first node comprising: obtaining a payload frame to be transmitted to the second node;” [(Sec. 7.4.1), A SCHC fragment comprises a SCHC fragment header, a SCHC fragment payload and padding bits (if needed). A SCHC fragment conforms to the general format shown in Figure 8.  The SCHC fragment payload carries a subset of SCHC packet.] “dividing the payload frame into a set of blocks of predefined size,” [(Sec. 7.4.3.1), the window size and thus the encoded Bitmap size need to be determined taking into account the available space in the layer two frame payload] “each block being associated with a number equal to a rank of said block in the payload frame;” [(Sec. 7.5), For example, the receiver MAY place the fragment payload within a payload datagram reassembly buffer at the location determined from the FCN, the arrival order of the SCHC fragments, and the fragment payload sizes] “applying an encapsulation and transmission procedure to the blocks of said set” [(Sec. 7.7), Such uplink transmission MAY be triggered by the L2 (e.g. an L2 ACK sent in response to a SCHC fragment encapsulated in a L2 frame that requires an L2 ACK) or it MAY comprising: " running through the blocks in decreasing order of their number,” [(Sec. 7.5.2), Each time a SCHC fragment is sent, the FCN is decreased by one.] “and inserting the blocks in this order in at least one segment,” [(Sec. 7.2), The rest of the FCN values are assigned in a sequentially decreasing order] “the blocks being inserted in each segment until a segment size that is as close as possible to a current size of a payload is reached while remaining smaller than or equal to it;” [(Sec. 7.4.3.1), Note that the maximum number of SCHC fragments of the last window is one unit smaller than that of the previous windows] “" inserting verification information in each segment,” [(Sec. 3), Bitmap: a field of bits in an acknowledgment message that tells the sender which SCHC fragments of a window were correctly receive] “said verification information comprising, in each segment comprising more than one block in which it is inserted, an identifier representing the number of the block that has the highest rank in said segment,” [(Sec. 7.2), The right-most position on the Bitmap reports if the All-0 or All-1 fragment has been received or not. Feedback on the SCHC fragment with the highest FCN value is provided by the bit in the left-most position of the Bitmap.  In the Bitmap, a bit set to 1 indicates that the SCHC fragment of FCN corresponding to that bit position has been correctly sent and received.] “and in addition comprising, when it is inserted in the segment containing the block with the lowest rank, an error identification code making it possible to determine whether the set of blocks has been received;” [(Sec. 7.2), The right-most position on the Bitmap reports if the All-0 or All-1 fragment has been received or not. Feedback on the SCHC fragment with the highest FCN value is provided by the bit in the left-most position of the Bitmap.  In the Bitmap, a bit set to 1 indicates that the SCHC fragment of FCN corresponding to that bit position has been correctly sent and received.] “and * transmitting each segment to the second node in a protocol frame;” [(Sec. 6), L2 frames] “and, in the case of reception of an acknowledgement of reception from the second node containing information representing at least one block not received by the second node,” [(Sec. 7.3), The ACK is used to inform the sender if a SCHC fragment in the actual window has been lost or well received.  Upon an ACK reception, the sender retransmits the lost SCHC fragments] “applying the encapsulation and transmission procedure to at least each block that was not received,” [(Sec. 7.7), Such uplink transmission MAY be triggered by the L2 (e.g. an L2 ACK sent in response to a SCHC fragment encapsulated in a L2 frame that requires an L2 ACK) or it MAY be triggered from an upper layer] “the second node having used each item of verification information received in order to determine each block lost” [(Sec. 7.3), The ACK is used to inform the sender if a SCHC fragment in the actual window has been lost or well received.].  
Regarding claim 3, NPL discloses “wherein if, following the transmission of each segment to the second node, the first node does not receive an acknowledgement of reception from the second node after a predefined time following the transmission of the last segment,” as [(Sec. 7.2), provides feedback on whether the SCHC fragment has been received or not] “the first node transmits to the second node a segment containing at least the block with the lowest rank, the error identification code and an identifier representing the number of the block that has the highest rank in said segment” [(Sec. 7.2), Retransmission Timer. A SCHC fragment sender uses it after the transmission of a window to detect a transmission error of the ACK corresponding to this window.  Depending on the reliability mode, it will lead to a request an ACK retransmission (in ACK-Always mode) or it will trigger the transmission of the next window (in ACK-on-Error mode).].  
claim 4, NPL discloses “wherein the verification information is included in a header of said segment,” as [(Sec. 7.2), ACK header format] “said header further comprising information representing a change of set of blocks a value of which is modified each time a new set of blocks is transmitted to the second node and/or information representing a request for acknowledgement of reception, making it possible to activate or not a reception -3-New U.S. Patent Application acknowledgement mechanism,” [(Sec. 7.4.2), The All-0 empty fragment format is used by a sender to request the retransmission of an ACK by the receiver.  It is only used in ACK-Always mode] “the first node awaiting an acknowledgement of reception for the set of blocks from the second node when said mechanism is activated” [(Sec. 3), a field of bits in an acknowledgment message that tells the sender which SCHC fragments of a window were correctly received].  
Regarding claim 5, NPL discloses “wherein the information representing at least one block not received by the second node is a series of bits,” as [(Sec. 7.2), provides feedback on whether the SCHC fragment has been received or not] “each bit in the series representing a block in the set of blocks,” [(Sec. 7.2), The Bitmap is a sequence of bits carried in an ACK] “and, for each bit, a first value of said bit indicates a reception of the corresponding block and a second value of said bit indicates non- reception of the corresponding block” [(Sec. 3), a field of bits in an acknowledgment message that tells the sender which SCHC fragments of a window were correctly received.].  
Regarding claim 6, NPL discloses “wherein the acknowledgement of reception comprises information for identifying to which set of blocks said acknowledgement of reception relates and/or information indicating if, when there is a verification of integrity of the blocks received using the error detection code, the second node has or has not detected an error” as [(Sec. 3), a field of bits in an acknowledgment message that tells the sender which SCHC fragments of a window were correctly received.].  
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Augustin et al. (“A Study of LoRa; Long Range & Low Power Networks for the Internet of Things”; SENSORS; Vol. 16; No. 9; pp. 1-18; September 9, 2016; hereinafter NPL2). 
Regarding claim 2, NPL does not specifically disclose wherein the network is a long- range wireless network affording low energy consumption based on LoRa technology, the protocol is the LoRaWAN protocol and the first node is a device suitable for communicating on a LoRa network using the LoRaWAN protocol, referred to as a LoRa endpoint, and the second node is a LoRa network server, or the first node is a LoRa network server and the second node is a LoRa endpoint.
In an analogous art, NPL2 teaches “wherein the network is a long- range wireless network affording low energy consumption based on LoRa technology,” as [(See Abstract), LoRa is a long-range, low-power, low-bitrate, wireless telecommunications system, promoted as the protocol is the LoRaWAN protocol and the first node is a device suitable for communicating on a LoRa network using the LoRaWAN protocol, referred to as a LoRa endpoint,” [(Sec. 2.1), LoRaWAN provides a medium access control mechanism, enabling many end-devices to communicate with a gateway using the LoRa modulation] “and the second node is a LoRa network server, or the first node is a LoRa network server and the second node is a LoRa endpoint” [(See Fig. 1), Lora network server …. (See Fig. 1), End device].  
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in NPL to provide an effective technique as taught by NPL2 for implementing LoRa modulation with chirp spread spectrum modulation and high receiver sensitivity in order to offer good resistance to interference [NPL2: Sec. 6].
Regarding claim 7, NPL teaches “when the second node has received a first segment comprising blocks in a set of blocks, at each reception of a segment the second node measures a time since the reception of said segment” as [(Sec. 7.7), the SCHC fragment receiver initializes and starts a timer (the Inactivity Timer is used) after the transmission of an ACK, except when the ACK is sent in response to the last SCHC fragment of a packet (All-1 fragment)] “and, when said time is greater than a predefined maximum time without a frame having been transmitted to the first node, transmits a protocol frame representing a request for transmission of data to the first node in order to enable the first node of transmit a new segment” [(Se. 7.7), If, after transmission of an ACK that is not an All-1 fragment, and before expiration of the corresponding Inactivity timer, the SCHC fragment receiver receives a SCHC fragment that belongs to the current window (e.g. a missing SCHC 
However, NPL does not specifically disclose wherein the first node is a server and the second node is a LoRa endpoint functioning in class A according to the LoRaWAN protocol.
In an analogous art, NPL2 teaches “wherein the first node is a server and the second node is a LoRa endpoint functioning in class A according to the LoRaWAN protocol” as [(See Fig. 1), Lora network server …. (See Fig. 1), End device].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in NPL to provide an effective technique as taught by NPL2 for implementing LoRa modulation with chirp spread spectrum modulation and high receiver sensitivity in order to offer good resistance to interference [NPL2: Sec. 6].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691.  The examiner can normally be reached on Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463